DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        GARY JOHN BUTLER,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-2148

                             [May 27, 2021]

   Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker,
Judge; L.T. Case No. 502011CF000741A.

  Ana M. Davide of Ana Davide Law, Miami, West Palm Beach, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH, and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.